Title: The Commissioners to Francis Coffyn, 13 July 1778
From: First Joint Commission at Paris,Adams, John
To: Coffyn, Francis


     
     Passy, 13 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:159–160. In reply to Coffyn’s letters of 7 and 9 July (above), the Commissioners noted the “abundant Testimonies of your good Character” and declared that their confidence in him was undiminished. He was informed that whatever news he had for America could be sent to James Warren or the Committee for Foreign Affairs or both, but that he should, above all else, insure that his information was authentic because misrepresentations were so common. As to the unemployed American seamen at Dunkirk, the Commissioners wished them to be employed as soon as possible in order to save expenses.
    